Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 05/02/2022, in which claims 1, 9, and 19 have been amended. Claims 1-20 are presented for the examination.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive.
1. Applicant asserts Combination of prior-arts Noll, Dayan and Le do not teach Dual BIOS chip motherboard.

Response:
Examiner respectfully disagrees. Noll discloses in title “system for a primary BIOS ROM recovery in a dual BIOS ROM computer system” Fig. 1, BIOS 1, BIOS 2, Col. 2, lines 36-44, “the present invention has a backup, or secondary BIOS ROM that is automatically enabled upon detection of an error in the first or primary BIOS ROM. At the same time, the primary BIOS ROM is disabled. While the examples presented herein illustrate separate devices for the primary and secondary BIOS ROMs, it is possible to have a single memory device with one portion used as the primary BIOS and a second portion used as the secondary BIOS.”.  Noll teaches of having a backup or secondary BIOS to recover from the first or primary BIOS failure. Having a primary and secondary BIOS on a single device is considered as having dual BIOS chip as claimed.
	Therefore, examiner believes the combination of prior-arts Noll, Dayan and Le do teach each and every limitations of claims.
	There are no specific arguments with any of the dependent claims presented by the applicant.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Noll (US 5,793,943) in view of Dayan et al. (US 2003/0028800, referred herein after Dayan) and Le et al. (US 7,356,679, referred herein after Le).

As per claim 1, Noll discloses a method, comprising: 
executing a backup Basic Input/Output System (BIOS) from a backup BIOS chip on a dual BIOS chip motherboard, (title “system for a primary BIOS ROM recovery in a dual BIOS ROM computer system” Fig. 1, BIOS 1, BIOS 2, Col. 2, lines 36-44, “the present invention has a backup, or secondary BIOS ROM that is automatically enabled upon detection of an error in the first or primary BIOS ROM. At the same time, the primary BIOS ROM is disabled. While the examples presented herein illustrate separate devices for the primary and secondary BIOS ROMs, it is possible to have a single memory device with one portion used as the primary BIOS and a second portion used as the secondary BIOS.”, Fig. 1, secondary BIOS ROM 30, Fig. 2A, step 210, Col. 7, lines 8-14, “If the primary BIOS ROM 22 contains an error, the result of decision 202 is YES. In that event, the CPU 12 sets the error flag 20 in step 206. In step 210, the CPU 12 causes the chip enable circuit 36 to change the level of the ROMSEL2 control line 42, thus disabling operation of the primary BIOS ROM 22 and enabling operating of the secondary BIOS ROM 30.”); 

Noll does not specifically discloses loading, by the backup BIOS, a recovery image from a BIOS recovery partition of a hard drive for the device, wherein loading further includes loading a recovery Operating System (OS) from the BIOS recovery partition and executing the recovery OS causing a reflash application to be loaded by the recovery OS;
executing a reflash application from the recovery image within the recovery OS; 
obtaining, by the reflash application, a recovery BIOS from the BIOS recovery partition of the hard drive; 
flashing, by the reflash application, the recovery BIOS onto a primary BIOS chip of the device as a primary BIOS for the device; and 
rebooting the device;

However, Dayan discloses loading, by the backup BIOS, a recovery image from a BIOS recovery partition of a hard drive for the device, the wherein loading further includes loading a recovery Operating System (OS) from the BIOS recovery partition and executing the recovery OS causing a reflash application to be loaded by the recovery OS; executing a reflash application from the recovery image within the recovery OS (Fig. 2, Fig. 4, [0015]-[0017], “ If the BIOS image in EEPROM 202 is corrupt, then the new BIOS image in the hidden partition 204 is checked for validity. If the new BIOS image is valid, it is written into EEPROM 202 in place of the existing BIOS image.” wherein new BIOS image in hidden partition is interpreted as recovery OS from recovery partition);
obtaining, by the reflash application, a recovery BIOS from the BIOS recovery partition of the hard drive (Fig. 3, [0016], “the hidden partition 204 of IDE drive 203 is unlocked by the boot block code and the new BIOS image is loaded.”; 
flashing, by the reflash application, the recovery BIOS onto a primary BIOS chip of the device as a primary BIOS for the device; and (Fig. 3, step 310, [0016], “If the result of the test in step 309 is YES, then in step 310 the new BIOS image is written into EEPROM 202.”);
rebooting the device (Fig. 3 step 312, [0016], “In step 312, the system is booted up normally using the new BIOS image written into EEPROM 202.”);
Processing the method while the device lacks any network connection (Fig. 2, Fig. 4, [0015]-[0017], “ If the BIOS image in EEPROM 202 is corrupt, then the new BIOS image in the hidden partition 204 is checked for validity. If the new BIOS image is valid, it is written into EEPROM 202 in place of the existing BIOS image.” wherein the recovery BIOS from recovery partition (i e hidden partition) of hard drive 203 is flashed into primary BIOS in EEPROM. “I/O Adapter 418 allows for an interconnection between the devices on system bus 412 and external peripherals, such as mass storage devices (e.g., an IDE hard drive, floppy drive or CD/ROM drive), or a printer 440. “ system bus 412 is used to overwrite corrupted BIOS in primary BIOS without any network connection as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dayan’s recovery method of BIOS image into Noll’s system for a primary BIOS ROM recovery in a dual BIOS ROM computer system because one of the ordinary skill in the art would have been motivated to provide cost effective method to eliminate nonessential storage devices incorporated in systems primarily for BIOS image recovery;

Neither Dayan nor Noll discloses wherein the recovery OS comprises restrictive resource loading functionality;

However, Le discloses wherein the recovery OS comprises restrictive resource loading functionality (Fig. 4, secondary system 1022, Col. 23, lines 51-59, secondary operating system 1022 is interpreted as recovery OS with restrictive memory resources as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Le’s sector based image capture method into Dayan’s recovery method of BIOS image and Noll’s system for a primary BIOS ROM recovery in a dual BIOS ROM computer system because one of the ordinary skill in the art would have been motivated to provide cost effective method to provide faithful data recoverability and reproducibility.

As per claim 8, Dayan discloses the method of claim 1, wherein loading further includes maintaining the BIOS recovery partition as a secure and hidden partition on the hard drive of the device that is inaccessible to a primary OS image loaded from a primary OS partition of the hard drive ([0004], “The IDE or equivalent hard drive is equipped with a feature that supports designations of partitions of the hard drive to be hidden and protected during the period when the operating system (OS) is in control and executing”, [0015]).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Noll, Le and Dayan further in view of Tseng (US 2006/0064571).

As per claim 2, neither Noll, Le nor Dayan discloses the method of claim 1 further comprising: executing the primary BIOS; loading, by the primary BIOS, a primary OS image from a primary OS partition of the hard drive; and executing a primary OS and applications from the primary OS image;

However, Tseng discloses executing the primary BIOS; loading, by the primary BIOS, a primary OS image from a primary OS partition of the hard drive; and executing a primary OS and applications from the primary OS image (Fig. 5, [0038], OS 1 of partition 1 is considered as primary BIOS as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Tseng’s multiple partitions of the hard drive into Dayan’s recovery method of BIOS image, Le’s sector based image capture method and Noll’s system for a primary BIOS ROM recovery in a dual BIOS ROM computer system because one of the ordinary skill in the art would have been motivated to allow the computer to operate more efficiently.

As per claim 3, Noll discloses the method of claim 2 further comprising, preventing access to the BIOS recovery partition from processes of the primary OS and from the applications of the primary OS image (Fig. 2A, step 206, Col. 3, lines 45-49, wherein when the error is detected in the primary BIOS, an error flag 20 is set and control line 42 will disable (preventing access as claimed) primary BIOS).

As per claim 4, Noll discloses the method of claim 3 further comprising, executing the primary BIOS from the primary BIOS chip on subsequent reboots of the device (Col. 7, lines 37-41).
 
As per claim 5, Noll discloses the method of claim 4, wherein executing the primary BIOS further includes iterating back to executing the backup BIOS from the backup BIOS chip during any of the subsequent reboots when the primary OS image fails to load from the primary OS partition and resetting the primary BIOS with the recovery BIOS (Fig. 2B, steps 224-228, Col. 7, lines 28-41).  

As per claim 6, Noll discloses the method of claim 1, wherein executing the backup BIOS further includes activating and passing control on the device from the primary BIOS chip to the backup BIOS chip when an original primary OS image fails to load a primary OS image from a primary OS partition during a first boot of the device (Fig. 2A, steps 202-210, Col. 7, lines 3-14).

As per claim 7, Noll discloses the method of claim 5, wherein activating further includes passing control via a hardware switch on the device from the primary BIOS chip to the backup BIOS chip (Fig. 1, chip enable circuit 36, Col. 3, lines 36-37, wherein using the chip enable circuit, control from the primary BIOS to backup BIOS is switched). 


Claims 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noll in view of Lambert et al. (US 2018/0039546, referred herein after Lambert) and Le (US 7,356,679, referred herein after Le).


As per claim 9, Noll discloses a method, comprising: 
detecting on a primary BIOS chip of a device a failure of a primary Basic Input/Output System (BIOS) to load a primary Operating System (OS) image from a primary partition of a hard drive of the device (Fig. 2A, step 202, Col. 7, lines 3-14); wherein the primary BIOS chip resides on dual BIOS chip motherboard (title “system for a primary BIOS ROM recovery in a dual BIOS ROM computer system” Fig. 1, BIOS 1, BIOS 2, Col. 2, lines 36-44, “the present invention has a backup, or secondary BIOS ROM that is automatically enabled upon detection of an error in the first or primary BIOS ROM. At the same time, the primary BIOS ROM is disabled. While the examples presented herein illustrate separate devices for the primary and secondary BIOS ROMs, it is possible to have a single memory device with one portion used as the primary BIOS and a second portion used as the secondary BIOS.”);
switching control on the device from the primary BIOS chip to a backup BIOS chip by loading a recovery OS from a secure partition of the hard drive causing the recovery OS to load and process a reflash application from the secure partition, (Fig. 2A, step 210, Col. 7, lines 3-14, “In step 210, the CPU 12 causes the chip enable circuit 36 to change the level of the ROMSEL2 control line 42, thus disabling operation of the primary BIOS ROM 22 and enabling operating of the secondary BIOS ROM 30.”, thus recovery OS is being loaded and processed from the recovery ROM);

Noll does not specifically discloses executing, by the reflash application, a backup BIOS from the backup BIOS chip that restores the primary BIOS from a recovery BIOS on a secure partition of the hard drive and reboots the device to provide control back to the primary BIOS chip;
Processing the method while the device lacks any network connection;

However, Lambert discloses executing, by the reflash application, a backup BIOS from the backup BIOS chip that restores the primary BIOS from a recovery BIOS on a secure partition of the hard drive and reboots the device to provide control back to the primary BIOS chip  (Fig. 2, [0016], steps 212, 214, 216, [0042], “host system 98 boots from recovery BIOS image 122 stored on recovery ROM 120. …At step 216, after completion of the copying/repair of the image of BIOS 105 on primary ROM 116, management controller 112 may activate switch 115a and deactivate switches 115b and 115c, such that interface CS0 of PCH 110 is coupled to primary ROM 116, while recovery ROM 120 is decoupled from PCH 110. At step 218, management controller 112 may cause host system 98 to reboot.);
Processing the method while the device lacks any network connection (Fig. 1, [0026], “ Recovery ROM 120 may be communicatively coupled to PCH 110 via crossbar switch 114 and multiplexer 124 and communicatively coupled to management controller 112 via multiplexer 123 and multiplexer 124, …recovery ROM 120 may store a recovery BIOS image 122 which may comprise a back-up image that may be used to replace BIOS 105 in the event of a corruption in BIOS 105. “ Recovery ROM 120 is connected via switch 114 and multiplexer 124, and therefore network is not needed to restore the primary BIOS);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lambert’s secure recovery method of BIOS image into Noll’s system for a primary BIOS ROM recovery in a dual BIOS ROM computer system because one of the ordinary skill in the art would have been motivated to provide cost effective method to provide quick and recovery BIOS in the computer system.

Neither Noll nor Lambert discloses wherein the recovery OS comprises restrictive resource loading functionality;
However, Le discloses wherein the recovery OS comprises restrictive resource loading functionality (Fig. 4, secondary system 1022, Col. 23, lines 51-59, secondary operating system 1022 is interpreted as recovery OS with restrictive memory resources as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Le’s sector based image capture method into Lambert’s secure recovery method of BIOS image and Noll’s system for a primary BIOS ROM recovery in a dual BIOS ROM computer system because one of the ordinary skill in the art would have been motivated to provide cost effective method to provide faithful data recoverability and reproducibility.


As per claim 10, Lambert discloses the method of claim 9, wherein switching further includes using a hardware switch to switch control to the backup BIOS chip (Fig. 1, switch 114, [0015], [0021]).

As per claim 18, Noll discloses the method of claim 9 further comprising, processing the method each time the primary BIOS becomes corrupted on the device to replace the primary BIOS with the recovery BIOS (Fig. 2A, step 210, Col. 7, lines 3-14, “In step 210, the CPU 12 causes the chip enable circuit 36 to change the level of the ROMSEL2 control line 42, thus disabling operation of the primary BIOS ROM 22 and enabling operating of the secondary BIOS ROM 30.”).

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Noll, Le and Lambert further in view of Dayan.


As per claim 11, neither Noll, Le nor Lambert discloses the method of claim 9, wherein executing further includes loading, by the backup BIOS, a recovery image from the secure partition of the hard drive;

However, Dayan discloses executing further includes loading, by the backup BIOS, a recovery image from the secure partition of the hard drive (Fig. 3, [0016], “the hidden partition 204 of IDE drive 203 is unlocked by the boot block code and the new BIOS image is loaded.”; 

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dayan’s recovery method of BIOS image into Noll’s system for a primary BIOS ROM recovery in a dual BIOS ROM computer system and Le’s sector based image capture method and Lambert’s secure recovery method because one of the ordinary skill in the art would have been motivated to provide cost effective method to eliminate nonessential storage devices incorporated in systems primarily for BIOS image recovery.


As per claim 12, Dayan discloses the method of claim 11, wherein loading further includes processing the reflash application within the recovery OS (Fig. 3, step 310, [0016], “If the result of the test in step 309 is YES, then in step 310 the new BIOS image is written into EEPROM 202.”).


As per claim 13, Dayan discloses the method of claim 12, wherein processing further includes obtaining, by the reflash application, the recovery BIOS from the secure partition ([0016]-[0017]).

As per claim 14, Noll discloses the method of claim 13, wherein obtaining further includes flashing, by the reflash application, the recovery BIOS to the primary BIOS chip and replacing the primary BIOS with the recovery BIOS (Fig. 2A, step 210, Col. 7, lines 3-14, “In step 210, the CPU 12 causes the chip enable circuit 36 to change the level of the ROMSEL2 control line 42, thus disabling operation of the primary BIOS ROM 22 and enabling operating of the secondary BIOS ROM 30.”).

As per claim 15, Lambert discloses the method of claim 14, wherein flashing further includes forcing, by the reflash application, a reboot of the device  (Fig. 2, step 218, [0042], At step 218, management controller 112 may cause host system 98 to reboot.).


As per claim 16, Lambert discloses the method of claim 15, wherein forcing further includes executing the primary BIOS from the primary BIOS chip, wherein the primary BIOS represents the recovery BIOS during the reboot (Fig. 2, step 210, [0041], during reboot, primary BIOS represents the recovery BIOS).

As per claim 17, Noll discloses the method of claim 16, wherein executing the primary BIOS further includes loading, by the primary BIOS, the primary OS image from the primary partition (Fig. 2A, step 204, Col. 7, lines 3-14).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Noll and Tseng further in view of Dayan.

As per claim 19, Noll discloses a device, comprising: 
A dual Binary Input/Output system (BIOS) chip motherboard comprising a first BIOS chip and a second BIOS chip (title “system for a primary BIOS ROM recovery in a dual BIOS ROM computer system” Fig. 1, BIOS 1, BIOS 2, Col. 2, lines 36-44, “the present invention has a backup, or secondary BIOS ROM that is automatically enabled upon detection of an error in the first or primary BIOS ROM. At the same time, the primary BIOS ROM is disabled. While the examples presented herein illustrate separate devices for the primary and secondary BIOS ROMs, it is possible to have a single memory device with one portion used as the primary BIOS and a second portion used as the secondary BIOS.”);
a first BIOS chip comprising a primary Basic Input/Output System (BIOS) (Fig. 1, BIOS 1, “The computer 10 also includes a first or primary basic input-output system (BIOS) read-only memory (ROM) 22.”); 
a second BIOS chip comprising a backup BIOS (Fig. 1, BIOS 2, “The computer 10 also includes a secondary or backup BIOS ROM 30”); 
a hardware switch configured to pass control of a processor from the first BIOS chip to the second BIOS chip when the primary BIOS fails to load the primary OS image from the primary partition during a boot of the device (Fig. 1, chip enable circuit 36, Col. 3, lines 36-37, wherein using the chip enable circuit, control from the primary BIOS to backup BIOS is switched); 


Noll does not specifically discloses a hard drive comprising: 
a primary partition comprising a primary Operating System (OS) image; 
a BIOS recovery partition comprising a recovery image, wherin the recovery image comprises a recovery OS, a reflash application and a recovery BIOS; and 


However, Tseng discloses a hard drive comprising: 
a primary partition comprising a primary Operating System (OS) image (Fig. 5, partition 1 stores OS1); 
a BIOS recovery partition comprising a recovery image, wherein the recovery image comprises a recovery OS, a reflash application and a recovery BIOS (Fig. 5, Partition 2 stores recovery image); and 

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Tseng’s multiple partitions of the hard drive into Noll’s system for a primary BIOS ROM recovery in a dual BIOS ROM computer system because one of the ordinary skill in the art would have been motivated to allow the computer to operate more efficiently;


neither Noll nor Tseng discloses wherein the backup BIOS when executed from the second BIOS chip is configured to load the recovery OS from recovery image from the BIOS recovery partition causing the recovery OS to load and execute the reflash application, wherein the reflash application is configured to: 
obtain the recovery BIOS from the BIOS recovery partition, write/flash the recovery BIOS onto the first BIOS chip as a new primary BIOS, and force a reboot of the device; 
wherein during the reboot, the new primary BIOS is configured to execute from the first BIOS chip and load the primary OS image from the primary partition;

However, Dayan discloses the backup BIOS when executed from the second BIOS chip is configured to load the recovery OS from recovery image from the BIOS recovery partition causing the recovery OS to load and execute the reflash application, wherein the reflash application is configured to: (Fig. 3, [0016], “the hidden partition 204 of IDE drive 203 is unlocked by the boot block code and the new BIOS image is loaded.”; 
obtain the recovery BIOS from the BIOS recovery partition, write/flash the recovery BIOS onto the first BIOS chip as a new primary BIOS, and force a reboot of the device (Fig. 3, step 310, 312, [0016], “If the result of the test in step 309 is YES, then in step 310 the new BIOS image is written into EEPROM 202.”, “In step 312, the system is booted up normally using the new BIOS image written into EEPROM 202.”);
wherein during the reboot, the new primary BIOS is configured to execute from the first BIOS chip and load the primary OS image from the primary partition (Fig. 3, step 310, 312, [0016], during reboot, primary BIOS represents the recovery BIOS).

 


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dayan’s recovery method of BIOS image into Noll’s system for a primary BIOS ROM recovery in a dual BIOS ROM computer system and Tseng’s multiple partitions because one of the ordinary skill in the art would have been motivated to provide cost effective method to eliminate nonessential storage devices incorporated in systems primarily for BIOS image recovery;



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Noll  and Tseng, further in view of Dayan and Gough (US 2011/0138220).

As per claim 20, neither Noll, Tseng nor Dayan discloses the device of claim 19, wherein the device is a Self-Service Terminal (SST), a Point-of-Sale (POS) terminal, a kiosk, or an Automated Teller Machine (ATM);

However, Gough discloses the device is a Self-Service Terminal (SST), a Point-of-Sale (POS) terminal, a kiosk, or an Automated Teller Machine (ATM) (Fig. 1, computing platform 100 can be a kiosk as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gough’s method to initiate a BIOS recovery into Dayan’s recovery method of BIOS image and Noll’s system for a primary BIOS ROM recovery in a dual BIOS ROM computer system, and Tseng’s multiple partitions because one of the ordinary skill in the art would have been motivated to provide BIOS recovery mechanism without having to physically access to the BIOS chip to save repair time.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114